11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Susan Davis Van Dyke et al.,                  * From the 118th District Court
                                                of Martin County,
                                                Trial Court No. 6668.

Vs. No. 11-18-00050-CV                        * December 31, 2020

The Navigator Group et al.,                   * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                and Wright, S.C.J., sitting by
                                                assignment)
                                                (Willson, J., and Trotter, J.,
                                                not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against Appellants.